Citation Nr: 0702267	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in November 2006.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

Prostate cancer was not manifested during service, or within 
one year of separation from the service, and is not shown to 
be causally or etiologically related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in April 2005, prior to 
the June 2005 rating decision which denied service connection 
for the claim on appeal.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  The 
April 2005 document notified him that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records (SMRs), post service private medical records, and 
statements and testimony from the claimant.  VA made all 
reasonable efforts to assist him in the development of the 
claim and notified her of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Such examination is not necessary in this case.  The 
evidence of record is sufficient to make a decision without 
obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Additionally, service connection for certain chronic 
diseases, such as prostate cancer (carcinomas), may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2006).  

The Board notes that service in Africa does not trigger any 
presumptive provision of the law with respect to prostate 
cancer.  

A review of the claims file shows that the veteran was 
diagnosed with prostate cancer in late 2003 and that he 
underwent a radical prostatectomy in April 2004.  In April 
2005, he filed his initial claim to service connect his 
prostate cancer.  He did not allege service in Vietnam or 
that he was exposed to any herbicide.  Thus, the presumptive 
provisions attribute to Vietnam service and herbicide 
exposure are not for application.  38 C.F.R. § 3.307(a)(6), 
3.309(e) (2006).  It is his primary contention that he was 
stationed in Africa and that there was contaminated water and 
that diseases were rampant.  He argues that his prostate 
cancer must have resulted from his military duty in that 
there is no history of cancer in his family.  

After review of the veteran's claims file, the Board notes 
that the veteran's service medical records contain no 
evidence that the veteran's prostate cancer manifested while 
in service.  His discharge examination report dated in 
January 1969 includes a notation that there were no prostate 
symptoms and that his genitourinary examination was normal.  
Furthermore, this disability did not manifest itself within 
one year of separation from service, but many years after 
service.  In this regard, the veteran's VA outpatient 
treatment records show that he was not diagnosed with 
prostate cancer by biopsy in November 2003, and that he 
underwent a radical prostatectomy in April 2004.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest findings of prostate 
cancer, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of any continuing complaints, symptoms, or findings 
of prostate cancer for decades between the period of active 
duty and the treatment records showing prostate cancer in 
2003 is itself evidence which tends to show that the 
condition did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In the present 
case, the Board finds that the absence of evidence showing 
that the veteran incurred prostate cancer during his period 
of service, combined with the length of time between his 
separation from the service and his first clinical evidence 
of the condition, reinforces the conclusion that his prostate 
cancer is not connected to his service.


The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, as noted earlier, service in Africa does not 
trigger any presumptive provision of the law with respect to 
prostate cancer.  


ORDER

Service connection for prostate cancer is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


